Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 18 are objected to because of the following informalities:  
 	“second” in claim 11, line 12 should be changed to “a second fading loss”.  
 	“second” in claim 18, line 18 should be changed to “a second fading loss”.  
 	Appropriate correction is required.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 8-9,11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1: CN 107 046 447 A (EQUIPMENT INST PLA) (English machine translation). 
 	Regarding claim 1, D1 discloses a method, comprising:
 	causing, by a base station (e.g., ground terminal), a first signal to be transmitted from a non- terrestrial station to user equipment (e.g., Terrestrial terminal) during a first transmission time period (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 2 : The terrestrial terminal receives the pilot sequence); 

 	obtaining, for the plurality of times, a plurality of fading losses associated with the first signal (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 2: The terrestrial terminal performs channel SINR estimation on the pilot sequence to obtain the channel effective SINR value); 
estimating, for a future time subsequent to the plurality of times, a first fading loss of a first loss type associated with the first signal by at least applying a first filter to the plurality of fading losses (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 3: the ground terminal smoothing channel SINR); 
estimating, for the future time, a second fading loss of a second loss type associated with the signal by at least determining differences between the plurality of fading losses and the first fading loss (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 4: The ground terminal feeds back the smoothing SINR value of the channel at the n th time to the remote sensing satellite in real time); 
calculating signal-to-interference-plus-noise-ratio (SINR) that includes at least one fading loss selected from the first fading loss and the second fading loss (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 5: According to the channel smoothing SINR value and the correction amount at the nth moment, the remote sensing satellite uses the Kalman filter method to predict the channel SINR value at the (n + 1) th moment to obtain the channel SINR prediction value at the (n + 1) th moment); and 
causing the non-terrestrial station to transmit a second signal for a second transmission time period that includes the future time, the second signal having first settings for modulation and channel coding parameters, the first settings determined based on the SINR calculated (see 
 	Regarding claim 2, D1 discloses the method of claim 1, wherein the first loss type is a shadow fading loss estimate for the future time, and the second loss type is fast fading loss estimate for the future time (see D1, page 5, steps 3, 5, e.g., SINR value at the nth time and SINR prediction value at the (n+1)th time).
 	Regarding claim 3, D1 discloses the method of claim 1, wherein estimating the first fading loss includes applying a low pass filter to the plurality of fading losses for the plurality of times (see D1, page 5, e.g., Kalman filtering method).  
 	Regarding claim 4, D1 discloses the method of claim 1, wherein estimating the second fading loss includes applying a predictive filter to the differences determined between the plurality of fading losses and the first fading loss (see D1, Fig. 1, pages 4-7, steps 1-6, e.g., step 5: the remote sensing satellite uses the Kalman filter method to predict the channel SINR value at the (n + 1) th moment to obtain the channel SINR prediction value at the (n + 1) th moment).  
 	Regarding claim 5, D1 discloses the method of claim 1, wherein estimating the second fading loss includes applying a Kalman filter to fast fading losses for the plurality of times (see D1, Figs. 1-2, pages 4-7, steps 1-6, e.g., step 5: the remote sensing satellite uses the Kalman filter method to predict the channel SINR value at the (n + 1)th moment to obtain the channel SINR prediction value at the (n + 1)th moment).  
 	Regarding claim 8, D1 discloses the method of claim 1, wherein the SINR is calculated based on the first fading loss estimated and a conservative value for the second fading loss (see 
 	Regarding claim 9, D1 discloses the method of claim 1, wherein the SINR is calculated based on the first fading loss estimated and the second fading loss estimated (see D1, page 7, remote sensing satellites transmit the downlink remote sensing data according to the optimal modulation and coding scheme selected according to the predicted channel conditions).  
 	Regarding claim 11, D1 discloses a method, comprising: 
 	calculating, by a base station, a first fading loss associated with signal transmission from a non-terrestrial station to user equipment for a first transmission period (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 3: the ground terminal smoothing channel SINR); 
 	determining first modulation and channel coding settings based on the first fading loss; causing the non-terrestrial station to transmit a first signal to the user equipment according to the first modulation and channel coding settings during the first transmission period (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 4: The ground terminal feeds back the smoothing SINR value of the channel at the n th time to the remote sensing satellite in real time); 
 	receiving communications indicating whether the first signal was successfully received by the user equipment (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 2 : The terrestrial terminal performs channel SINR estimation on the pilot sequence to obtain the channel effective SINR value); 
 determining second that are different than the first fading loss (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 4: The ground terminal feeds back the smoothing SINR value of the channel at the n th time to the remote sensing satellite in real time); and causing, in response to receiving the communications (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 5: According to the channel 
  	Regarding claim 13, D1 discloses the method of claim 11, wherein the first fading loss calculated based on at least one estimated fading loss value (see D1, pages 5-6, step 5, e.g., According to the channel smoothing SINR value SINR '(n) at the n th time, the remote sensing satellite uses the Kalman filter method to predict the channel SINR value at the (n + 1) th moment to obtain the channel SINR prediction at the (n + 1) value.)  
 	Regarding claim 14, D1 discloses the method of claim 13, wherein the at least one estimated fading loss value includes a shadow fading loss estimate obtained using a low pass filter (see D1, pages 5-6, step 5, e.g., using Kalman filtering method).  .  
 	Regarding claim 15, D1 discloses the method of claim 11, wherein the at least one estimated fading loss value includes a fast fading loss estimate obtained using a predictive filter (see D1, pages 5-6, step 5, e.g., using Kalman filtering method).  
 	Regarding claim 16, D1 discloses the method of claim 11, wherein the at least one estimated fading loss value is obtained by at least: determining a set of fading losses for a plurality of times; applying a low pass filter to the set of fading losses to obtain a first fading loss estimate; calculating differences between the set of fading losses and the first fading loss 
	Regarding claim 17, D1 discloses the method of claim 16, wherein the first fading loss includes the first fading loss estimate and the second fading loss estimate (see D1, pages 5-6, step 5, e.g., According to the channel smoothing SINR value SINR '(n) at the n th time, the remote sensing satellite uses the Kalman filter method to predict the channel SINR value at the (n + 1) th moment to obtain the channel SINR prediction at the (n + 1) value.)  
 	Regarding claim 18, D1 discloses a communication system (see D1, Fig. 1), comprising:  
a receiver configured to receive communications from terrestrial user equipment and communications from a non-terrestrial network station; a transmitter configured to transmit communications to the non-terrestrial network station; and one or more processors; and memory storing instructions that, as a result of execution by the one or more processors (see D1, Fig. 1), cause the communication system to: calculate a first fading loss associated with signal transmission from a non-terrestrial station to user equipment for a first transmission period (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 3: the ground terminal smoothing channel SINR); determine first modulation and channel coding settings based on the first fading loss (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 4: The ground terminal feeds back the smoothing SINR value of the channel at the n th time to the remote sensing satellite in real time); cause the non-terrestrial station to transmit a first signal to the user equipment according to the first modulation and channel coding settings during the first transmission period (see D1, Fig. 2, pages 4-7, steps 1-6, e.g., step 1 : The remote sensing satellite sends the pilot sequence to the ground terminal); .  
 	Allowable Subject Matter
Claims 6-7, 10, 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (in particular, Ryu et al (US 2014/0056335) discloses an adaptive coding and modulation (ACM) apparatus and method for a forward link in satellite communication, and more particularly, to a technology that may reduce a system load by executing a channel prediction algorithm only when a signal-to-noise ratio (SNR) of a received signal is less than or equal to a threshold value (SNR_TH), taking a load of an adaptive coding and modulation controller into account.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477